DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Response to Restriction Requirement filed on 06/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-4 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from PCT/US16/63158 filed 11/21/2016.
Election/Restrictions
Applicant's election with traverse of Group 1, directed to claims 1-4, in the reply filed on 06/22/2022 is acknowledged.  The traversal is on the ground(s) that the amended independent claims recite a special technical feature within the “location information for a vehicle, which is based on a signal received from an infrastructure transceiver that includes an identifier for infrastructure transceiver and a time stamp for when the signal was received”.  This is not found persuasive because the location information is not a special technical feature. The location information is merely a data signal received from an infrastructure device where the data signal includes an identifier for the infrastructure transceiver and a time stamp for when the signal was received. 
Applicant’s arguments regarding the feature of “the location information may provide a general area of the vehicle based on the vehicle being near certain infrastructure. A delivery vehicle may go to the general area and use other methods to determine the exact location of the vehicle” are moot as the feature is not recited within the claims. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-4 are directed to a system (i.e., a machine). Therefore, claims 1-4 all fall within the one of the four statutory categories of invention.
Step 2A Prong 1
Independent claim 1 substantially recites “receive an order for delivery of an item to a vehicle”; “determine identifying information for the vehicle, the identifying information comprising a wireless identifier of the vehicle and location information based on a signal received from an infrastructure transceiver that includes an identifier for the infrastructure transceiver and a time stamp for when the signal was received”; “determine, based on the location information, a delivery location of the vehicle”; and “transmit a request to dispatch a delivery vehicle to deliver a package to the vehicle, wherein the request comprises the identifying information and the delivery location”.
The limitations stated above are processes/functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people or commercial or legal interactions). Specifically, commercial interactions between a system which receives customer’s orders and dispatches delivery vehicles to fulfill the orders, a customer which orders an item for delivery to a vehicle, and a delivery vehicle which delivers the item. Therefore, the claim recites an abstract idea.	
Step 2A Prong 2
The judicial exception is not integrated into a practical application. The independent claim recites the additional elements of: an infrastructure transceiver. The infrastructure transceiver is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components. (See MPEP 2106.05(f)). 
Additionally, the infrastructure transceiver is recited in the limitation of “location information based on a signal received from an infrastructure transceiver that includes an identifier for the infrastructure transceiver and a time stamp for when the signal was received” which is insignificant extra solution activity of necessary data gathering as the system merely collects the timestamp and infrastructure identifier data in order to determine a delivery location to dispatch a delivery vehicle to. 
Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application as the additional elements are mere instructions to apply the judicial exception using generic computer components and insignificant extra solution activity does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a infrastructure transceiver to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The limitation of “location information based on a signal received from an infrastructure transceiver that includes an identifier for the infrastructure transceiver and a time stamp for when the signal was received” merely amounts to necessary data gathering, specifically gathering the location data to determine the delivery location of the vehicle later on, thus, the limitation performs the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2103.05(d)(II). Thus, this limitation remains insignificant extra solution activity and does not amount to significantly more. 
None of the steps/functions of Claim 1 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The infrastructure transceiver is merely used to perform the limitations directed to organizing human activity, thus, the analysis does not change when considered as an ordered combination. The limitation of “location information based on a signal received from an infrastructure transceiver that includes an identifier for the infrastructure transceiver and a time stamp for when the signal was received” is insignificant extra solution activity which are well understood, routine, and conventional. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component and insignificant extra solution activity which cannot provide an inventive concept. Thus, the additional elements do not meaningfully limit the claim. See MPEP 2106.05(f). Accordingly, Claim 1 is ineligible. 
Dependent Claim 2 merely amounts to necessary data gathering, specifically gathering the wireless identifier to be used later when the system transmits identifying information as part of the request to dispatch; thus, the limitation performs the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2103.05(d)(II). Thus, this limitation remains insignificant extra solution activity and does not amount to significantly more. 
Dependent Claim 3 and Claim 4 merely add additional limitations that narrow down the abstract idea identified above. Claim 3 specifies further how a delivery location is determined and Claim 4 specifies further that the request to dispatch includes authentication information. Nothing in dependent claims 2-4 adds additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stumpert et al. (US2007/0257774) in view of Kim (US2015/0127250) in view of Gupta et al. (US2015/0057926).

As per independent Claim 1, 
Stumpert teaches a system for delivering packages to an unattended vehicle, the system configured to: 
receive an order for delivery of an item to a vehicle (see Stumpert para. 58-59 where the customer places an online order of a good and the customer may specify the delivery address for delivering the good to the customer’s car)
determine identifying information for the vehicle, the identifying information comprising a identifier of the vehicle and location information (see Stumpert para. 58-59 where the delivery address for delivering to a storage (S120)/customer’s car are geographical coordinates or name of the location where the car is parked and a car plate for identifying the car; para. 63-67 where in 64, the storage/vehicle is located by a GPS system)
determine, based on the location information, a delivery location of the vehicle (see Stumpert para. 63-67 where if the car has moved from the first location to a further location, the updated delivery address is provided to the delivery service or a more precise delivery address may be provided to the delivery service) 
transmit a request to dispatch a delivery vehicle to deliver a package to the vehicle, wherein the request comprises the identifying information and the delivery location (see Stumpert para. 58-59 where the delivery address are geographical coordinates/name of location where the car is parked and a car plate for identifying the car and where the merchant sends an order for a delivery service and forwards the delivery address to the delivery service; see also para. 63-67 where an updated/precise delivery address is provided to the delivery service)

Stumpert does not teach location information based on a signal received from an infrastructure transceiver that includes an identifier for the infrastructure transceiver and a time stamp for when the signal was received. 

Kim teaches:
location information based on a signal received from an infrastructure transceiver that includes an identifier for the infrastructure transceiver and a time stamp for when the signal was received (see Kim para. 45-50 where location information received from infrastructure device includes identification information of the infrastructure device, information on the time at which the infrastructure device transmits the information)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stumpert invention with the Kim location information based on a signal received from an infrastructure transceiver that includes an identifier for the infrastructure transceiver and a time stamp for when the signal was received with the motivation of increasing accuracy of location determination. See para. 2 of Kim “determining the location of a vehicle, which is capable of more precisely determining the location of a vehicle by correcting an error contained in location information of the vehicle, received through a GNSS (Global Navigation Satellite System) receiver”.

Stumpert/Kim does not teach wireless identifier of the vehicle.

Gupta teaches:
wireless identifier of the vehicle (see Gupta para. 16-17 where the vehicle 102 has an onboard telematics unit 114; para. 34-35 where the servers/processors communicate with the telematics unit and information received from the telematics unit of each vehicle is stored in databases and the information stored in the database may be an identifier such as a MAC address or IP address of the telematics unit) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stumpert/Kim invention with the Gupta wireless identifier of the vehicle with the motivation of increasing the efficiency of the invention and providing a more accurate location determination of the vehicle as in Gupta para. 5 “the information requested by the communication device includes but is not limited to a floor number, or level, of the parking garage on which the telematics-equipped vehicle is parked” and para. 46-48 the system queries the telematics unit and then the database for a vehicle’s location and the location of the vehicle may be a multi-level parking garage and the telematics unit/database may provide the exact floor and location within the multi-level parking garage. 

As per dependent Claim 2,
Stumpert/Kim/Gupta teaches the system of claim 1.
Stumpert/Kim does not teach wherein the wireless identifier comprises an identifier transmitted by the vehicle during wireless communication.

Gupta teaches:
wherein the wireless identifier comprises an identifier transmitted by the vehicle during wireless communication (see Gupta para. 16-17 where the vehicle 102 has an onboard telematics unit 114; para. 34-35 where the servers/processors communicate with the telematics unit and information received from the telematics unit of each vehicle is stored in databases and the information stored in the database may be an identifier such as a MAC address or IP address of the telematics unit) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stumpert/Kim invention with the Gupta wherein the wireless identifier comprises an identifier transmitted by the vehicle during wireless communication with the motivation of increasing the efficiency of the invention and providing a more accurate location determination of the vehicle as in Gupta para. 5 “the information requested by the communication device includes but is not limited to a floor number, or level, of the parking garage on which the telematics-equipped vehicle is parked” and para. 46-48 the system queries the telematics unit and then the database for a vehicle’s location and the location of the vehicle may be a multi-level parking garage and the telematics unit/database may provide the exact floor and location within the multi-level parking garage. 

As per dependent Claim 3,
Stumpert/Kim/Gupta teaches the system of claim 1.
Stumpert teaches:
wherein determining the delivery location comprises determining the location based on one or more of the following received from the vehicle: a location determined using a positioning system or dead reckoning driving information comprising driving maneuvers performed by the vehicle (see Stumpert para. 63-67 where if the car has moved from the first location to a further location, the updated delivery address is provided to the delivery service or a more precise delivery address may be provided to the delivery service, the location provided by a GPS system)

Stumpert/Kim does not teach wherein determining the delivery location comprises determining the location based on one or more of the following received from the vehicle: a last known location determined using a positioning system; or dead reckoning driving information comprising driving maneuvers performed by the vehicle.

Gupta teaches:
a last known location determined using a positioning system (para. 47-48 “a level or floor of the parking garage on which the vehicle 102 last parked, and data acquired by one or more vehicle sensors” and where the GPS component of the vehicle provides the data; para. 51 where the location of the vehicle is collected by a GPS chipset component) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stumpert/Kim invention with the Gupta a last known location determined using a positioning system with the motivation of increasing the efficiency of the invention and providing a more accurate location determination of the vehicle as in Gupta para. 5 “the information requested by the communication device includes but is not limited to a floor number, or level, of the parking garage on which the telematics-equipped vehicle is parked” and para. 46-48 the system queries the telematics unit and then the database for a vehicle’s location and the location of the vehicle may be a multi-level parking garage and the telematics unit/database may provide the exact floor and location within the multi-level parking garage.

As per dependent Claim 4,
Stumpert/Kim/Gupta teaches the system of claim 1.
Stumpert teaches:
wherein the request to dispatch comprises authentication information to authenticate delivery permission with the vehicle (see Stumpert para. 58-59 where the notification information is provided to the delivery service; para. 67-73 where the delivery service uses the notification information to communicate with the customer to unlock the car; see para. 76-80 for further authentication)

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gillen et al. (US2015/0242811) teaches delivering a package to a vehicle.
Davidsson et al. (US2017/0018181) teaches delivering a package to an unattended vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628